_____________

                                   No. 96-1942MN
                                   _____________

Jacqueline A. Sundholm,            *
                                   *
                 Appellant,        *
                                   *   Appeal from the United States
      v.                           *   District Court for the District
                                   *   of Minnesota.
Shirley Chater, Commissioner       *
of Social Security,                *         [UNPUBLISHED]
                                   *
                 Appellee.         *
                             _____________

                      Submitted:   February 7, 1997

                          Filed:   February 26, 1997
                                   _____________

Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.
                              _____________


PER CURIAM.


       Jacqueline A. Sundholm appeals the district court's grant of summary
judgment affirming the Social Security Commissioner's decision to deny
Sundholm's application for disability insurance benefits.        After careful
review of the administrative record, we conclude the administrative law
judge properly assessed the medical opinions and carefully considered the
combined effect of Sundholm's impairments.         We find substantial evidence
supports the decision of the Commissioner that Sundholm is not disabled for
Social Security purposes.     We affirm the district court.    See 8th Cir. R.
47B.


       A true copy.


              Attest:


                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.